105 U.S. 430 (____)
DOWELL
v.
MITCHELL.
MITCHELL
v.
DOWELL.
Supreme Court of United States.

*431 Mr. Augustus H. Garland and Mr. W.F. Henderson for Dowell.
Mr. Solomon F. Clark and Mr. Samuel W. Williams, contra.
*432 MR. JUSTICE WOODS, after stating the case, delivered the opinion of the court.
Without going into a discussion of the evidence on the subject, we declare our opinion to be that the Circuit Court was right in holding that the title to the property described in the mortgage executed by Brazell in the name of the late firm of Barron & Brazell had never been either in the late firm or in Brazell, but was in Barron, the deceased member of the firm, at the time of his death, and that at the date of the mortgage the title of the mortgaged premises was in his heirs.
When this fact was established by the evidence, the court below, sitting as a court of equity, had no jurisdiction to proceed in the cause. There was nothing on which it could act but the promissory notes, and to enforce their payment the complainants had a plain, adequate, and complete remedy at law.
The rule is that where a cause of action cognizable at law is entertained in equity on the ground of some equitable relief sought by the bill, which it turns out cannot, for defect of proof or other reason, be granted, the court is without jurisdiction to proceed further, and should dismiss the bill without prejudice. Russell v. Clarke, 7 Cranch, 69; Price's Patent Candle Co. v. Bauwen's Patent Candle Co., 4 Kay & J. 727; Bailey v. Taylor, 1 Russ. & M. 73; French v. Howard, 3 Bibb (Ky.), 301; Robinson v. Gilbreth, 4 id. 183; Nourse v. Gregory, 3 Litt. (Ky.) 378.
We are of opinion, therefore, that the decree of the Circuit Court should be reversed, and the cause remanded with directions to dismiss the bill without prejudice to an action at law on the notes which the invalid mortgage purported to secure; and it is
So ordered.